Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 1 of 35 PageID #:
                                     1223
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 2 of 35 PageID #:
                                     1224
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 3 of 35 PageID #:
                                     1225
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 4 of 35 PageID #:
                                     1226
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 5 of 35 PageID #:
                                     1227
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 6 of 35 PageID #:
                                     1228
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 7 of 35 PageID #:
                                     1229
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 8 of 35 PageID #:
                                     1230
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 9 of 35 PageID #:
                                     1231
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 10 of 35 PageID #:
                                     1232
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 11 of 35 PageID #:
                                     1233
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 12 of 35 PageID #:
                                     1234
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 13 of 35 PageID #:
                                     1235
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 14 of 35 PageID #:
                                     1236
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 15 of 35 PageID #:
                                     1237
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 16 of 35 PageID #:
                                     1238
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 17 of 35 PageID #:
                                     1239
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 18 of 35 PageID #:
                                     1240
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 19 of 35 PageID #:
                                     1241
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 20 of 35 PageID #:
                                     1242
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 21 of 35 PageID #:
                                     1243
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 22 of 35 PageID #:
                                     1244
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 23 of 35 PageID #:
                                     1245
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 24 of 35 PageID #:
                                     1246
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 25 of 35 PageID #:
                                     1247
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 26 of 35 PageID #:
                                     1248
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 27 of 35 PageID #:
                                     1249
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 28 of 35 PageID #:
                                     1250
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 29 of 35 PageID #:
                                     1251
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 30 of 35 PageID #:
                                     1252
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 31 of 35 PageID #:
                                     1253
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 32 of 35 PageID #:
                                     1254
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 33 of 35 PageID #:
                                     1255
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 34 of 35 PageID #:
                                     1256
Case 1:17-cv-00052-IMK-MJA Document 114-25 Filed 07/08/19 Page 35 of 35 PageID #:
                                     1257
